TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00333-CR


Dalawrence Jarobert Raines, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-07-202131, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


O R D E R
PER CURIAM
 Dalawrence Jarobert Raines has filed a fifth Motion for Extension of Time to File
Brief.  Appellant's brief was originally due September 19, 2008.  No brief was filed, and appellant
did not respond to this Court's notice of late brief dated October 16, 2008.  This cause was abated
and remanded to the trial court, where new counsel was appointed for appellant.  This cause was
reinstated December 17, 2008.  Because a supplemental record was filed, the brief was then due
January 21, 2009.  Raines requested an extension of 38 days, and the deadline was extended to
February 23, 2009.  Raines requested an extension, and the deadline was extended to April 6, 2009. 
Raines again requested another extension of 30 days, and the deadline was extended to May 6, 2009. 
Raines requested an additional extension, and the deadline was extended to June 8, 2009.  He now
requests an additional 35 days.
		The motion is granted.  Raines's brief is due August 3, 2009.  No further extensions
will be granted.  Failure to file a brief may result in this cause again being abated and remanded to
the trial court for a hearing on whether appellant desires to prosecute this appeal and, if so, whether
Ariel Payan, the attorney it appointed to represent appellant, has abandoned the appeal.  See Tex. R.
App. P. 38.8(b)(2). 
		Ordered July 10, 2009.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish